DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/17/2020 has been entered. 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 07/27/2020.  
In the Amendment, applicant amended claims 1, 8, and 15.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 1-3, 5-6, and 8-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalki (US PGPUB 2015/0370881, hereinafter Kalki), in view of Martinez (US PGPUB 2010/0125604, hereinafter Martinez), in further view of Long (US PGPUB 2008/0294686, hereinafter Long).

Regarding claim 1, Kalki discloses:
A method, comprising:
analyzing, by a computer system with a plurality of processing elements, data associated with a plurality of data objects, wherein the plurality of data objects have characteristics in n dimensions, wherein n is greater than two (Kalki, paragraph [0082-0083], Classification and inference techniques may be applied to access patterns of the n-dimensional cube in order to identify n-dimensional cube structures that should be cloned. For example, users of an n-dimensional cube may be classified into groups. The access patterns of users within a group may be analyzed, for example by determining which n-dimensional cube structures are accessed most frequently, identifying typical drill-down depths, identifying common pivots, and so on);
determining in parallel, by the plurality of processing elements of the computer system, a plurality of groupings of the data objects, wherein each of the groupings is determined by a respective processing element of the plurality of processing elements prior to determining the plurality of groupings (Kalki, paragraph [0076-0078] [0082-0083], When constructing n-dimensional cube structures for a new user who falls within the same group, this information may be reflected in various aspects of the new n-dimensional cube structure, such as computation priorities), and wherein each of the groupings has a differing number of two or more groups, wherein the differing number is determined by a group number assigned to the respective processing element, and wherein each group within one of the plurality of groupings includes data associated with at least one of the plurality of data objects (Kalki, paragraph [0082-0083], Operation 410 depicts using inference, estimate, classification models, and other similar techniques to identify n-dimensional cube structures to which similar dependency trees should apply. A new dimension, measure, or attribute may have similarity with existing dimensionality such that its dependency models may be cloned, with or without further alteration); 
selecting, by the computer system based on the evaluating, a particular grouping having a corresponding number of groups and a particular metric, wherein the particular metric is higher than other ones of the plurality of metrics corresponding to other ones of the plurality of groupings (Kalki, paragraph [0037-0039], a hierarchy of data points contained within a slice may be subdivided by region and stored on a number of computing nodes. A region of a hierarchy of data points may be referred to as a subset of the hierarchy. A scaling mechanism may be selected for each region (or subset) of the hierarchy based on computational demand associated with a data point or data points contained within the region);
causing the data useable to visualize the particular grouping to be displayed to a user  (Kalki, paragraph [0072-0074], transmitted to a client application for display to a user. For example, if data at level "N" of a hierarchy is on display in a client application, the data points at levels "N-1" and "N+1" may have an increased likelihood of access).  But Kalki does not explicitly disclose evaluating, by the computer system, the plurality of groupings, wherein the evaluating measures similarity of ones of the plurality of data objects across n dimensions and is represented by a plurality of metrics generated by the plurality of processing elements using a scoring mechanism, wherein each metric of the plurality of metrics corresponds to a respective grouping of the plurality of groupings.
However, Martinez, in an analogous art, discloses evaluating, by the computer system, the plurality of groupings, wherein the evaluating measures similarity of ones of the plurality of data objects across n dimensions and is represented by a plurality of metrics generated by the plurality of processing elements using a scoring mechanism, wherein each metric of the plurality of metrics corresponds to a respective grouping of the plurality of groupings (Martinez, paragraph [0185-0187], Once objects in a W4 COMN are located within a multidimensional data space, objects can be clustered within one or more dimensions to reveal relationships between the objects …Matching such time vectors produces some similarity between times related only by a few features (e.g. same day of the week) and much similarity between nearby times (times separated by an hour will match day of week, day of month, segment of day, etc.).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kalki (directed to analyzing data, determining a set of groupings of data objects by a set of processing elements of a computer system, where each of the groupings includes a differing number, and a particular grouping including a particular number of groups is selected by the computer system based on the evaluation, and displaying the data of the particular group) and Martinez (directed to evaluation measures similarity of one of the objects across dimensions) and arrived at analyzing data, determining a set of groupings of data objects by a set of processing elements of a computer system, where each of the groupings includes a differing number, where the evaluation measures similarity of one of the objects across dimensions, and a particular grouping including a particular number of groups is selected by the computer system based on the evaluation, and displaying the data of the particular group.  One of ordinary skill in the art would have been motivated to make such a combination because “a system and method for URL based query for retrieving data related to a context. A request is received over a network from a user for data related to a context, wherein the request is a URL comprising a context query comprising at least one context criteria. The context criteria are parsed and translated and disambiguated. A network data query is formulated based on the context criteria so as to search, via the network, for user profile data, social network data, spatial data, temporal data and topical data that is available via the network and relates to the context query so as to identify at least one data object that relates to context criteria. Permissions relating to the identified data objects are checked and references to the data objects are transmitted over the network to the user” as taught in Martinez (Abstract). 
The combination of Kalki and Martinez disclose analyzing data, determining a set of groupings of data objects by a set of processing elements of a computer system, where each of the groupings includes a differing number, where the evaluation measures similarity of one of the objects across dimensions, and a particular grouping including a particular number of groups is selected by the computer system based on the evaluation, and displaying the data of the particular group.  But Kalki and Martinez do not explicitly disclose generating, by the computer system, data useable to visualize the particular grouping, wherein the generating includes converting data from n-dimensional space to two-dimensional space.
However, Long, in an analogous art, discloses generating, by the computer system, data useable to visualize the particular grouping, wherein the generating includes converting data from n-dimensional space to two-dimensional space (Long, paragraph [0121-0123], an algorithm is provided, which employs spectral relational clustering ("SRC"), to cluster multiple types of interrelated data objects simultaneously. By iteratively embedding each type of data objects into low dimensional spaces, the algorithm benefits from the interactions among the hidden structures of different types of data objects. The algorithm has the simplicity of spectral clustering approaches but at the same time is also applicable to relational data with various structures).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kalki and Martinez (directed to analyzing data, determining a set of groupings of data objects by a set of processing elements of a computer system, where each of the groupings includes a differing number, where the evaluation measures similarity of one of the objects across dimensions, and a particular grouping including a particular number of groups is selected by the computer system based on the evaluation, and displaying the data of the particular group) and Long (directed to converting data from n-dimensional space to two-dimensional space) and arrived at analyzing data, determining a set of groupings of data objects by a set of processing elements of a computer system, where each of the groupings includes a differing number, where the evaluation measures similarity of one of the objects across dimensions, and a particular grouping including a particular number of groups is selected by the computer system based on the evaluation; generating data useable to visualize the particular grouping, converting data from n-dimensional space to two-dimensional space, and displaying the data of the particular group.  One of ordinary skill in the art would have been motivated to make such a combination because “a general model is provided which provides collective factorization on related matrices, for multi-type relational data clustering. The model is applicable to relational data with various structures. Under this model, a spectral relational clustering algorithm is provided to cluster multiple types of interrelated data objects simultaneously. The algorithm iteratively embeds each type of data objects into low dimensional spaces and benefits from the interactions among the hidden structures of different types of data objects” as taught in Long (Abstract). 

Regarding claim 2, the combination of Kalki, Martinez and Long disclose: 
The method of claim 1, wherein the determining in parallel includes the computer system launching a separate clustering thread for each of the plurality of groupings and distributing the threads to the plurality of processing elements (Kalki, paragraph [0076-0078] [0033-0035], Where the existing attribute is a constituent of an existing hierarchy, the new attribute might be made a constituent of a new hierarchy that parallels the existing one. Rather than immediately calculating the new hierarchy, dependency information might be stored to indicate the relationship between the new attribute and the new hierarchy, which may in turn allow for deferred or on-demand computation of the new hierarchy).

Regarding claim 3, the combination of Kalki, Martinez and Long disclose: 
The method of claim 1, wherein the evaluating measures an average distance of data objects to other data objects in the same data object group and an average distance of the data objects to other data objects in other data object groups (Kalki, paragraph [0166-0167], The data sets used in the experiments are mainly based on the 20-Newsgroup data (Lang, 1995) which contains about 20,000 articles from 20 newsgroups. We pre-process the data by removing stop words and file headers and selecting the top 2000 words by the mutual information. The word document matrix R is based on tf.idf and each document vector is normalized to the unit norm vector. In the experiments the classic k-means is used for initialization and the final performance score for each algorithm is the average of the 20 test runs unless stated otherwise).

Regarding claim 5, the combination of Kalki, Martinez and Long disclose:
The method of claim 1, wherein the converting data from n-dimensional space to two-dimensional space uses multidimensional scaling (Martinez, paragraph [0018-0019], FIG. 1A is a block diagram depicting an embodiment of a system for maintaining an n-dimensional cube 100 usable in connection with cloud-based analytics. Users of a cloud-based analytics system may view analytical data as a multidimensional array containing aggregated data and relevant attributes at the intersection points. The multidimensional array may be sparse, meaning that a relatively small number of intersection points are, in such cases, associated with data).

Regarding claim 6, the combination of Kalki, Martinez and Long disclose:
The method of claim 1, wherein the converting data from n-dimensional space to two-dimensional space determines centroids, for each data object group in the particular grouping in two-dimensional space, in two-dimensional space that are similar to centroids in n-dimensional space (Martinez, paragraph [0184-0187], objects can be clustered in a multidimensional space using a conceptual distance metric in W4 space. Distance along the "where" axis is relatively easy to define: e.g. Euclidean distance between the centroids of two areas (or more precisely, the length of the great circle segment connecting the two centroids).

Regarding claim 8 is essentially the same as claim 1 except that it sets forth the claimed invention as a “system” rather than a “method”, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Regarding claim 9, the combination of Kalki, Martinez and Long disclose:
The system of claim 8, wherein the converting data from n-dimensional space to two-dimensional space evaluates pair-wise distances between the plurality of data objects (Long, paragraph [0121-0123], an algorithm is provided, which employs spectral relational clustering ("SRC"), to cluster multiple types of interrelated data objects simultaneously. By iteratively embedding each type of data objects into low dimensional spaces, the algorithm benefits from the interactions among the hidden structures of different types of data objects. The algorithm has the simplicity of spectral clustering approaches but at the same time is also applicable to relational data with various structures).

Regarding claim 10, the combination of Kalki, Martinez and Long disclose:
The system of claim 8, wherein the generating the data useable to visualize the particular data object grouping encodes actionable information for the user (Martinez, paragraph [0128-0129], The specifics of how each particular type of information can be numerically encoded are discussed within the sections about each context type. It is also possible that certain embodiments may encrypt the information using any standard encryption techniques (e.g., PGP, RSA, public key, AES, etc.) such that only authorized users can decrypt and use the encoded information).

Regarding claim 11, the combination of Kalki, Martinez and Long disclose:
The system of claim 8, wherein the data useable to visualize the particular data object grouping includes a plot of group centroids (Martinez, paragraph [0184-0187], objects can be clustered in a multidimensional space using a conceptual distance metric in W4 space. Distance along the "where" axis is relatively easy to define: e.g. Euclidean distance between the centroids of two areas (or more precisely, the length of the great circle segment connecting the two centroids).

Regarding claim 12, the combination of Kalki, Martinez and Long disclose:
The system of claim 11, wherein a size of the group centroids is proportional to a number of data objects in a given group (Martinez, paragraph [0187-0189], The task of clustering in data W4 space can be simplified by first clustering along each dimension individually. Within each dimension clustering can be performed in a hierarchical manner: first finding clusters with a small spread, then moving up in scale to join small clusters into larger ones).

Regarding claim 13, the combination of Kalki, Martinez and Long disclose: 
The system of claim 8, wherein the plurality of metrics measure intragroup similarity and intergroup dissimilarity (Kalki, paragraph [0080-0083], Classification and inference techniques may be applied to access patterns of the n-dimensional cube in order to identify n-dimensional cube structures that should be cloned. For example, users of an n-dimensional cube may be classified into groups).
Regarding claim 14, the combination of Kalki, Martinez and Long disclose:

Regarding claim 15 is essentially the same as claim 1 except that it sets forth the claimed invention as a “non-transitory computer-readable medium” rather than a “method”, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

Regarding claim 16, the combination of Kalki, Martinez and Long disclose:
The non-transitory computer-readable medium of claim 15, wherein the plurality of metrics included a silhouette coefficient (Martinez, paragraph [0184-0187], objects can be clustered in a multidimensional space using a conceptual distance metric in W4 space. Distance along the "where" axis is relatively easy to define: e.g. Euclidean distance between the centroids of two areas (or more precisely, the length of the great circle segment connecting the two centroids).  

Regarding claim 17, the combination of Kalki, Martinez and Long disclose:
The non-transitory computer-readable medium of claim 15, wherein the determining in parallel includes a master node launching a separate clustering thread for each of the plurality of groupings, wherein each separate clustering thread executes a clustering algorithm with a differing group number (Kalki, paragraph [0039-0042], Scalability of an n-dimensional cube may be increased using a tree-based storage mechanism. In an embodiment, a tree-based storage mechanism may parallel a hierarchy tree, such as hierarchy 281 in FIG. 2C).

Regarding claim 18, the combination of Kalki, Martinez and Long disclose:
The non-transitory computer-readable medium of claim 17, wherein each separate clustering thread returns a clustering score to the master node (Kalki, paragraph [0039-0042], Updates to the hierarchy may, in some embodiments, proceed as follows: 1) new data may be stored in a leaf node, and any aggregate values in the leaf adjusted; 2) an aggregate value of a parent of the leaf node may be adjusted; and 3) an aggregate value of the parent of the parent of the leaf node may be adjusted, and so on).

Regarding claim 19, the combination of Kalki, Martinez and Long disclose:
The non-transitory computer-readable medium of claim 17, wherein the clustering algorithm is a Clustering Large Applications (CLARA) algorithm (Long, paragraph [0090] [0121-0123], The spectral clustering algorithm may comprise iteratively improving a precursor of a cluster indicator matrix as a function of relationship matrices describing relationships between data objects of distinct types. The spectral clustering algorithm may comprise iteratively improving a first precursor of a first cluster indicator matrix as a function of a second precursor to a second cluster indicator matrix, the first precursor relating to a first data object relating to a first type of data and the second precursor relating to a second data object relating to second type of data, wherein the first and second types are distinct).

Regarding claim 20, the combination of Kalki, Martinez and Long disclose: 
The non-transitory computer-readable medium of claim 15, wherein the determining the plurality of groupings includes determining a number of groupings that is based on an availability of computer resources of the computer system (Kalki, paragraph [0094-096], FIG. 5B depicts an analytics and storage 550 module. This may refer to various components for performing analytics, such as modules 502-526 in FIG. 5A. Cleansed data incoming from cleansing pipelines 552 and 554 might be processed by an analytics and storage 550 module. The processing might include operations, such as performing aggregation, performing custom calculations, scenario modeling, and so forth. Data from cleansing pipelines 552 and 554, as well as any calculated or derived values, may be routed and stored in an appropriate n-dimensional cube).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, and 8-20 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 
	
Applicant's remarks filed 07/27/2020 with respect to claims 1-3, 5-6, and 8-20 under 35 U.S.C. § 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Kalki, Martinez and Long).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
MOROVIC, U.S. Patent Application Publication 20180086045 A1 – COMBINING STRUCTURES IN A THREE-DIMENSIONAL OBJECT
Jones, U.S. Patent Number 7433885 B2- System and method for multi-dimensional organization, management, and manipulation of data.
Liu, U.S. Patent Number 10019962 B2 – Context adaptive user interface for augmented reality display.

Conclusion 
THIS ACTION IS MADE NON-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THAI DANG whose telephone number is 571-270-5271.  The examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163